Citation Nr: 1525167	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO. 09-36 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for ulcerative colitis.

2. Entitlement to an initial rating in excess of 10 percent for left Achilles' tendinitis.

3. Entitlement to an initial rating in excess of 10 percent for right Achilles' tendinitis.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to December 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. In that decision, the RO granted service connection for ulcerative colitis and bilateral Achilles' tendinitis, and assigned 20 percent and 10 percent ratings, respectively.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran submitted a formal application for TDIU during the pendency of the current claim, and therefore entitlement to TDIU has been raised by the record.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence. The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

On his September 2009 substantive appeal the Veteran requested a hearing before a Veterans Law Judge. In an October 2009 statement, the Veteran's representative reiterated the desire for a hearing, and the Veteran also submitted correspondence requesting a teleconference hearing. The Veteran was notified in October 2011 that he had been placed on the list of person's wanting to appear for a Travel Board hearing. In March 2015, the Veteran was sent a clarification letter, which indicated that if no response was received within 30 days he would be scheduled for his previously selected type of hearing. No response was received, and there is no other evidence of record indicating that the hearing request was withdrawn at any point after the September 2009 substantive appeal. As such, the claim must be remanded so that the Veteran can be scheduled for a hearing.

As noted above, the issue of entitlement to TDIU has been raised by the record. Rice, 22 Vet. App. at 453-54. As the issue of entitlement to TDIU is inextricably intertwined with the increased rating claims currently on appeal, TDIU must also be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




